
	
		I
		111th CONGRESS
		1st Session
		H. R. 4330
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Polis of Colorado
			 (for himself, Ms. Berkley,
			 Mr. Cao, Ms. DeGette, Mr.
			 Ehlers, Mr. Himes,
			 Mr. Hinojosa,
			 Mr. Holt, Mr. Klein of Florida,
			 Ms. Kosmas,
			 Mr. Murphy of Connecticut,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Norton,
			 Mr. Paulsen,
			 Mr. Perlmutter, and
			 Mr. Perriello) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To provide high-quality public charter school options for
		  students by enabling such public charter schools to expand and
		  replicate.
	
	
		1.Short titleThis Act may be cited as the
			 All Students Achieving through Reform
			 Act of 2009 or All-STAR Act of 2009.
		2.PurposeIt is the purpose of this Act to support
			 State efforts to expand and replicate high-quality public charter schools to
			 enable such schools to serve additional students, with a priority to serve
			 those students who attend identified schools or schools with a low graduation
			 rate.
		3.Support for
			 proven charter schools and increasing the supply of high-quality charter
			 schools
			(a)Grants
			 authorizedFrom the amounts appropriated under section 13 for any
			 fiscal year, the Secretary shall award grants, on a competitive basis, to
			 eligible entities to make subgrants to eligible public charter schools, and
			 carry out the other activities described in section 6, to allow such schools to
			 serve additional students through the expansion and replication of such
			 schools.
			(b)Amount of
			 grantsIn determining the grant amount to be awarded under this
			 section to an eligible entity, the Secretary shall take into
			 consideration—
				(1)the number of
			 eligible public charter schools under the jurisdiction of the eligible entity
			 that are operating, are approved to open, or are likely to open during the
			 duration of the grant;
				(2)the number of
			 seats for new students that could be created in such schools with such
			 grant;
				(3)the number of
			 students eligible for free or reduced price lunches under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.) who are on waiting
			 lists for charter schools under the jurisdiction of the eligible entity, and
			 other information with respect to charter schools in such jurisdiction that
			 suggest the interest of parents in charter school enrollment for their
			 children;
				(4)the number of
			 students attending identified schools and schools with a low graduation rate in
			 the State where an eligible entity intends to replicate or expand eligible
			 public charter schools; and
				(5)the success of the
			 eligible entity in overseeing public charter schools and the likelihood of
			 continued or increased success because of the grant under this Act.
				(c)Duration of
			 grantsGrants under this Act
			 shall be awarded for a period of up to 5 years and may be continued for up to a
			 period of 5 additional years at the discretion of the Secretary.
			4.Application
			 requirements
			(a)Application
			 requirementsTo be considered
			 for a grant under this Act, an eligible entity shall submit an application to
			 the Secretary at such time, in such manner, and containing such information as
			 the Secretary may require.
			(b)ContentsThe
			 application described in subsection (a) shall include, at a minimum, the
			 following:
				(1)Record of
			 successDocumentation of the
			 record of success of the eligible entity in overseeing or operating public
			 charter schools, including—
					(A)the performance of students on the academic
			 assessments described in section 1111(b)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(3)) of the State where such schools
			 are located, disaggregated by—
						(i)economic
			 disadvantage;
						(ii)race and
			 ethnicity;
						(iii)disability
			 status; and
						(iv)level of English
			 proficiency;
						(B)the status of such
			 schools under section 1116 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316) in making adequate yearly progress or as identified
			 schools; and
					(C)in the case of
			 high schools, the graduation rates and rates of college enrollment and
			 persistence of such schools.
					(2)PlanA plan for using funds received under this
			 Act for—
					(A)replicating and expanding eligible charter
			 schools operated or overseen by the eligible entity;
					(B)identifying
			 eligible public charter schools, or networks of public charter schools, to
			 receive subgrants under this Act;
					(C)increasing the
			 number of seats in eligible public charter schools for students attending
			 identified schools and schools with a low graduation rate;
					(D)ensuring that
			 eligible public charter schools receiving a subgrant under this Act enroll
			 students through a random lottery for admission, unless the charter school is
			 using the subgrant to expand the school to serve additional grades, in which
			 case such school may reserve seats in the additional grades for—
						(i)each
			 student enrolled in the grade preceding each such additional grade; and
						(ii)siblings of
			 students enrolled in the charter school, if such siblings desire to enroll in
			 such grade;
						(E)the manner in
			 which the eligible entity will work with identified schools, and schools with
			 low graduation rates, under its jurisdiction or the jurisdiction where the
			 eligible entity intends to replicate or expand eligible public charter schools,
			 and the local educational agencies serving such schools that are eligible to
			 enroll students in a public charter school receiving a subgrant under this Act,
			 to—
						(i)engage in community outreach and
			 communicate with parents of students at identified schools and schools with low
			 graduation rates who are eligible to attend a public charter school receiving a
			 subgrant under this Act about the opportunity to enroll in such school, in a
			 manner consistent with section 444 of the General Education Provisions Act
			 (commonly known as the Family Educational Rights and Privacy Act of
			 1974 (20 U.S.C. 1232g));
						(ii)notify parents of
			 students at such schools of the option to transfer to an eligible public
			 charter school receiving a subgrant under this Act;
						(iii)provide
			 information to parents of students at such schools, in a language that the
			 parents can understand, to enable the parents to make informed decisions
			 regarding such students; and
						(iv)ensure that a
			 student can continue to attend an eligible public charter school if the public
			 charter school the student was attending in the previous school year is no
			 longer an eligible public charter school;
						(F)disseminating to public schools under the
			 jurisdiction of the eligible entity, in a manner consistent with section 444 of
			 the General Education Provisions Act (20 U.S.C. 1232g) (commonly known as the
			 Family Educational Rights and Privacy Act of 1974), the best
			 practices learned by awarding subgrants to eligible public charter schools
			 under this Act, with particular emphasis on the best practices with respect
			 to—
						(i)focusing on
			 closing the achievement gap; and
						(ii)successfully
			 serving the education needs of low-income students.
						(3)Charter school
			 informationThe number
			 of—
					(A)eligible public charter schools that are
			 operating in the State in which the eligible entity intends to award subgrants
			 under this Act;
					(B)eligible public
			 charter schools approved to open in the next school year in such State;
					(C)eligible public
			 charter schools likely to open during the duration of the grant to the eligible
			 entity in such State;
					(D)available openings in eligible public
			 charter schools in such State that could be created through the replication or
			 expansion of such schools if the grant is awarded to the eligible
			 entity;
					(E)students on
			 charter school waiting lists (if such lists are available) in—
						(i)the State where the eligible entity intends
			 to replicate or expand eligible public charter schools; and
						(ii)in
			 the local educational agency serving eligible public charter schools that may
			 receive subgrants under this Act from the eligible entity;
						(F)students, and the percentage of students,
			 who attend identified schools and schools with a low graduation rate, in the
			 State where the eligible entity intends to replicate or expand eligible public
			 charter schools; and
					(G)students, and the
			 percentage of students, in a local educational agency who are attending
			 eligible public charter schools that may receive a subgrant under this Act from
			 the eligible entity.
					(4)Traditional
			 public school informationIn
			 the case of an eligible entity that is a State educational agency or local
			 educational agency, a list of the following schools under the jurisdiction of
			 the eligible entity, including the name and location of each such school, and
			 such demographic and socioeconomic information as the Secretary may
			 require:
					(A)Identified
			 schools.
					(B)Schools with a low
			 graduation rate.
					(5)AssuranceAn assurance that the State educational
			 agency will include in the notifications provided under section 1116(c)(6) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(c)(6)) to
			 parents of each student enrolled in a school served by a local educational
			 agency identified for improvement under such section, information (in a
			 language that the parents can understand) about the eligible public charter
			 schools receiving subgrants under this Act.
				5.Priorities for
			 awarding grantsIn awarding
			 grants under this section, the Secretary shall give priority to an eligible
			 entity—
			(1)that serves or plans to serve a large
			 percentage of low-income students from identified schools or public schools
			 with a low graduation rate;
			(2)that oversees or
			 plans to oversee one or more eligible public charter schools;
			(3)that is
			 effectively monitoring the academic success of students who attend eligible
			 public charter schools under the jurisdiction of the eligible entity;
			(4)that is under the jurisdiction of, or plans
			 to make subgrants under this Act in, a State that—
				(A)ensures that all
			 public charter schools (including such schools served by a local educational
			 agency and such schools considered to be a local educational agency under State
			 law) receive, in a timely manner, the Federal, State, and local funds to which
			 such schools are entitled under applicable law; and
				(B)does not have a cap
			 that restricts the growth of public charter schools in the State;
				(C)provides funding (such as capital aid
			 distributed through a formula or access to revenue generated bonds) on a
			 per-pupil basis to public charter schools (including funding for school
			 facilities) commensurate with the amount of funding (including funding for
			 school facilities) provided to traditional public schools;
				(D)supports public charter schools, and has in
			 place innovative policies that support academically successful charter school
			 growth;
				(E)authorizes public
			 charter schools to offer early childhood education programs, including
			 pre-kindergarten, in accordance with State law;
				(F)ensures that each
			 public charter school in the State—
					(i)has
			 a high degree of autonomy over the public charter school’s budgets and
			 expenditures;
					(ii)has a written performance contract with an
			 authorized public chartering agency that ensures that the school has an
			 independent governing board and such board has a high degree of autonomy;
			 and
					(iii)in the case of an eligible public charter
			 school receiving a subgrant under this Act, amends its charter to reflect the
			 growth activities described in section 6;
					(G)has an appeals
			 process for the denial of an application for a charter school;
				(H)provides for an
			 authorized public chartering agency that is not a local educational agency,
			 such as a State chartering board, for each individual or entity seeking to
			 operate a charter school pursuant to such State law;
				(I)allows any public
			 charter school to be a local educational agency in accordance with State law;
				(J)ensures that each
			 authorized public chartering agency in the State submits reports to the State
			 educational agency (which shall be made public) on the performance of the
			 schools authorized or approved by such public chartering agency, which includes
			 information such as—
					(i)the authorized public chartering agency’s
			 strategic plan for authorizing or approving public charter schools and any
			 progress toward achieving the objectives of the strategic plan;
					(ii)the authorized public chartering agency’s
			 policies for authorizing or approving public charter schools, including whether
			 (among other factors) such policies examine a school’s—
						(I)financial plan and
			 policies, including financial controls and audit requirements;
						(II)plan for
			 identifying and successfully (in compliance with applicable laws and
			 regulations) serving students with disabilities, students who are English
			 language learners, students who are academically behind their peers, and gifted
			 students; and
						(III)capacity and
			 capability to successfully launch and subsequently operate a public charter
			 school, including the backgrounds of the individuals applying to the agency to
			 operate such school;
						(iii)the authorized public chartering agency’s
			 policies for renewing, not renewing, and revoking public charter schools’
			 charters;
					(iv)the
			 authorized public chartering agency’s transparent, timely, and effective
			 process for closing down academically unsuccessful charter schools;
					(v)the academic
			 performance of each operating public charter school authorized or approved by
			 the authorized public chartering agency, including the information reported by
			 the State in the State annual report card under section 1111(h)(1)(C) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C));
					(vi)the status of the
			 authorized public chartering agency’s charter school portfolio, identifying all
			 charter schools in the categories of approved (but not yet open), operating,
			 renewed, transferred, revoked, not renewed, voluntarily closed, or never opened
			 by such public chartering agency;
					(vii)the authorizing
			 functions (such as approval, monitoring, and oversight) provided by the
			 authorized public chartering agency to the public charter schools authorized or
			 approved by such agency, including an itemized accounting of the actual costs
			 of such functions; and
					(viii)the services purchased (such as accounting,
			 transportation, and data management and analysis) from the public chartering
			 agency by the public charter schools authorized or approved by such agency,
			 including an itemized accounting of the actual costs of these services;
					(K)has or will have
			 (within 1 year after receiving a grant award under this Act) a State policy and
			 process for overseeing and reviewing the effectiveness and quality of the
			 State’s authorized public chartering agencies, including—
					(i)a process for reviewing and evaluating the
			 performance of the authorized public chartering agencies in authorizing or
			 approving charter schools, including a process that enables the authorized
			 public chartering agencies to respond to any State concerns or deficiencies
			 regarding such authorizing or approving; and
					(ii)any other necessary policies to ensure
			 effective charter school authorizing in the State that are developed in
			 conjunction with the State’s charter school community in accordance with the
			 principles of quality charter school authorizing, as determined by the State in
			 consultation with the charter school community and stakeholders; and
					(L)that, in the case
			 of an eligible entity that is a local educational agency under State law, has a
			 cooperative agreement under section 1116(b)(11) of the Elementary and Secondary
			 (20 U.S.C. 6316(b)(11)).
				6.Use of
			 fundsAn eligible entity
			 receiving a grant under this Act may only use the grant funds for the
			 following:
			(1)Subgrants
				(A)In
			 generalTo award subgrants,
			 in such amount as the eligible entity determines is appropriate, to eligible
			 public charter schools to replicate or expand such schools.
				(B)ApplicationAn
			 eligible public charter school desiring to receive a subgrant under this
			 section shall submit an application to the eligible entity at such time, in
			 such manner, and containing such information as the Secretary may
			 require.
				(C)Uses of
			 fundsAn eligible public charter school receiving a subgrant
			 under this section shall use the subgrant funds to—
					(i)provide for increases in each such school’s
			 enrollment of students through the replication or expansion of such
			 school;
					(ii)support the
			 physical expansion of school buildings, including financing the development of
			 new buildings and campuses to meet increased enrollment needs;
					(iii)pay costs
			 associated with hiring additional teachers to serve additional students;
					(iv)provide
			 transportation to additional students to and from each such school, including
			 providing transportation to students who transfer to each such school under a
			 cooperative agreement established under section 1116(b)(11) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(11));
					(v)purchase instructional materials, implement
			 teacher and principal professional development programs, and hire additional
			 non-teaching staff; and
					(vi)support any
			 necessary activities associated with each such school serving additional
			 students.
					(D)PriorityIn awarding subgrants under this section,
			 an eligible entity shall give priority to each eligible public charter
			 school—
					(i)that
			 has significantly closed the achievement gap between the groups of students
			 described in section 1111(b)(2)(C)(v) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v));
					(ii)that—
						(I)ranks in at least
			 the top 25th percentile in the State, based on enrollment, among all students
			 ranked by the percentage of students in the proficient or advanced level of
			 achievement on the State’s academic assessments in mathematics and reading
			 described in section 1111(b)(3) of the Elementary and Secondary Act of 1965 (20
			 U.S.C. 6311(b)(3)), or has an average student score on an exam (chosen by the
			 Secretary) that is at least in the 60th percentile in reading and at least in
			 the 75th percentile in math; and
						(II)serves a high-need student population and
			 is eligible to participate in a schoolwide program under section 1114 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314), with
			 additional priority given to schools that serve a greater percentage of
			 low-income students, as compared to other schools that have submitted an
			 application under this section, and at least 2 groups of students described in
			 section 1111(b)(2)(C)(v) of such Act (20 U.S.C. 6311(b)(2)(C)(v)); or
						(iii)that meets the
			 criteria described in clause (i) and serves low-income students who have
			 transferred to such school under a cooperative agreement described in section
			 1116(b)(11) (20 U.S.C. 6316(b)(11)).
					(E)Duration of
			 subgrantA subgrant under
			 this section shall be awarded for a period of up to 5 years.
				(2)Facility
			 financing and revolving loan fundAn eligible entity may use up to 20 percent
			 of the amount of the grant funds received under this Act to establish a reserve
			 account described in section 7 to facilitate public charter school facility
			 acquisition and development by—
				(A)conducting credit
			 enhancement initiatives (as referred to in subpart 2 of part B of title V of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7223 et seq.) in
			 support of the development of facilities for eligible public charter schools
			 serving students;
				(B)establishing a
			 revolving loan fund for use by an eligible public charter school receiving a
			 subgrant under paragraph (1) from the eligible entity under such terms as may
			 be determined by the eligible entity to allow such school to expand to serve
			 additional students;
				(C)facilitating,
			 through direct expenditure or financing, the acquisition or development of
			 public charter school buildings by the eligible entity or an eligible public
			 charter school receiving a subgrant under paragraph (1) from the eligible
			 entity, which may be used as both permanent locations for eligible public
			 charter schools or incubators for growing charter schools; or
				(D)establishing a partnership with 1 or more
			 community development financial institutions (as defined in section 103(5) of
			 the Community Development Banking and Financial Institutions Act of 1994 (12
			 U.S.C. 4702(5)) or other mission-based financial institutions to carry out the
			 activities described in subparagraphs (A), (B), and (C).
				(3)Administrative
			 tasks and outreach
				(A)In
			 generalAn eligible entity may use not more than 5 percent of the
			 grant funds awarded under this Act to cover the administrative tasks and
			 outreach associated with carrying out paragraphs (1) and (2).
				(B)Nonprofit
			 assistanceIn carrying out the administrative tasks and outreach
			 described in subparagraph (A), eligible entities may contract with an
			 organization described in section 501(c)(3) of the Internal Revenue Code of
			 1986 (26 U.S.C. 501(c)(3)) and exempt from tax under section 501(a) of such
			 Code (26 U.S.C. 501(a)).
				7.Reserve
			 Account
			(a)In
			 generalTo assist eligible
			 entities in the development of new public charter school buildings or
			 facilities for eligible public charter schools serving students, an eligible
			 entity receiving a grant under this Act that the entity has allocated for such
			 purpose may, in accordance with State and local law, directly or indirectly,
			 alone or in collaboration with others, deposit the funds received under this
			 Act in a reserve account established and maintained by the eligible entity for
			 that purpose.
			(b)InvestmentFunds
			 received under this Act and deposited in the reserve account established under
			 this section shall be invested in obligations issued or guaranteed by the
			 United States or a State, or in other similarly low-risk securities.
			(c)Reinvestment of
			 earningsAny earnings on funds received under this section shall
			 be deposited in the reserve account established under this section and used in
			 accordance with the purpose described in subsection (a).
			(d)Recovery of
			 funds
				(1)In
			 generalThe Secretary, in accordance with chapter 37 of title 31,
			 United States Code, shall collect—
					(A)all funds in a
			 reserve account established by an eligible entity under this section if the
			 Secretary determines, not earlier than 2 years after the date the eligible
			 entity first received funds under this Act, that the eligible entity has failed
			 to make substantial progress carrying out the purpose described in subsection
			 (a); or
					(B)all or a portion of the funds in a reserve
			 account established by an eligible entity under this section if the Secretary
			 determines that the eligible entity has permanently ceased to use all or a
			 portion of funds in such account to accomplish the purpose described in
			 subsection (a).
					(2)Exercise of
			 authorityThe Secretary shall not exercise the authority provided
			 in paragraph (1) to collect from any eligible entity any funds that are being
			 properly used to achieve such purpose.
				(3)ProceduresSections
			 451, 452, and 458 of the General Education Provisions Act (20 U.S.C. 1234;
			 1234a; 1234g) shall apply to the recovery of funds under paragraph (1).
				(4)ConstructionThis
			 subsection shall not be construed to impair or affect the authority of the
			 Secretary to recover funds under part D of the General Education Provisions Act
			 (20 U.S.C. 1234 et seq.).
				(e)ReallocationAny
			 funds collected by the Secretary under subsection (d) shall be awarded to
			 eligible entities receiving grants under this Act in the next fiscal
			 year.
			8.Financial
			 ResponsibilityThe financial
			 records of each eligible entity and eligible public charter school receiving a
			 grant or subgrant under this Act shall be maintained in accordance with
			 generally accepted accounting principles and shall be subject to an annual
			 audit by an independent public accountant.
		9.National
			 evaluation
			(a)National
			 evaluationFrom the amounts
			 appropriated under section 13, not sooner than 3 years after the date of the
			 enactment of this Act, the Secretary shall conduct an independent,
			 comprehensive, and scientifically sound evaluation, by grant or contract and
			 using the highest quality research design available, of the impact on student
			 achievement of the activities carried out under this Act.
			(b)ReportNot later than 4 years after the date of
			 the enactment of this Act, and biannually thereafter, the Secretary shall
			 submit to Congress a report on the results of the evaluation described in
			 subsection (a).
			10.ReportsEach eligible entity receiving a grant under
			 this Act shall prepare and submit to the Secretary the following:
			(1)ReportA
			 report that contains such information as the Secretary may require concerning
			 use of the grant funds by the eligible entity, including the academic
			 achievement of the students attending eligible public charter schools as a
			 result of the grant. Such report shall be submitted before the end of the
			 4-year period beginning on the date of enactment of this Act and every 2 years
			 thereafter.
			(2)Performance
			 informationSuch performance information as the Secretary may
			 require for the national evaluation conducted under section 10(a).
			11.RegulationsThe Secretary is authorized to prescribe
			 regulations necessary to implement this Act.
		12.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Adequate yearly
			 progressThe term
			 adequate yearly progress has the meaning given such term in a
			 State’s plan under section 1111(b)(2)(C) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(2)).
			(2)Administrative
			 tasks and outreachThe term administrative tasks and
			 outreach includes costs and activities associated with—
				(A)recruiting and
			 selecting students to attend eligible public charter schools;
				(B)outreach to
			 parents of students enrolled in identified schools or schools with low
			 graduation rates;
				(C)providing
			 information to such parents and school officials at such schools regarding
			 eligible public charter schools receiving subgrants under this Act; and
				(D)necessary oversight of the grant
			 program.
				(3)Authorized
			 public chartering agencyThe
			 term authorized public chartering agency has the meaning given
			 such term under section 5210(4) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7221i(4)).
			(4)Charter
			 schoolThe term
			 charter school has the meaning given such term under section
			 5210(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7221i(1)) and shall include dual language charter schools and charter schools
			 providing pre-kindergarten and adult education services.
			(5)DeveloperThe term developer has the
			 meaning given such term under section 5210(2) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221i(2))).
			(6)Eligible
			 entityThe term eligible entity means—
				(A)a State
			 educational agency;
				(B)an authorized
			 public chartering agency;
				(C)a local
			 educational agency that has authorized or is planning to authorize a public
			 charter school; or
				(D)an organization—
					(i)described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C.
			 501(c)(3));
					(ii)exempt from tax
			 under section 501(a) of such Code (26 U.S.C. 501(a)); and
					(iii)that has an
			 organizational mission and record of success supporting the replication and
			 expansion of high-quality charter schools.
					(7)Eligible public
			 charter schoolThe term
			 eligible public charter school means a charter school, including
			 a charter school that is being developed by a developer—
				(A)that has made
			 adequate yearly progress for the last 2 consecutive school years; and
				(B)if a high school, that has met or exceeded
			 the most recent graduation rate identified by the State receiving a grant under
			 this Act for the purposes of defining adequate yearly progress in such State
			 under section 1111(b)(2)(C) the Elementary and Secondary Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)).
				(8)Identified
			 schoolThe term identified school means a school
			 identified for school improvement, corrective action, or restructuring under
			 section 1116(b) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6316(b)).
			(9)Local
			 educational agencyThe term
			 local educational agency—
				(A)has the meaning
			 given such term in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801); and
				(B)includes any
			 charter school that is a local educational agency (as defined in subparagraph
			 (A)), as determined by State law.
				(10)Low-income
			 studentThe term
			 low-income student means a student eligible for free or reduced
			 priced lunches under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.)
			(11)Graduation
			 rateThe term
			 graduation rate has the meaning given the term in section 1111
			 (b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(vi)), as clarified in section 200.19(b)(1) of title 34, Code of
			 Federal Regulations.
			(12)School
			 yearThe term school year has the meaning given
			 such term in section 12(d) of the Richard B. Russell National School Lunch Act
			 (42 U.S.C. 1760(d)).
			(13)SecretaryThe
			 tem Secretary means the Secretary of Education.
			(14)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and the
			 Bureau of Indian Affairs for purposes of serving schools funded by the
			 Bureau.
			(15)State
			 educational agencyThe term State educational
			 agency has the meaning given such term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(16)Traditional
			 public schoolThe term traditional public school
			 does not include charter schools as defined under section 5210(1) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i(1)).
			13.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $500,000,000 for fiscal
			 year 2010 and such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
		
